                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 1 of 20 Page ID #:698




                                                        1 DYKEMA GOSSETT LLP
                                                          JOHN M. THOMAS, State Bar No. 266842
                                                        2  JThomas@dykema.com
                                                          PAUL L. NYSTROM, State Bar No. (Pro Hac Vice to be submitted)
                                                        3  PNystrom@dykema.com
                                                          ASHLEY R. FICKEL, State Bar No. 237111
                                                        4  AFickel@dykema.com
                                                          ABIRAMI GNANADESIGAN, State Bar No. 263375
                                                        5  AGnanadesigan@dykema.com
                                                          333 South Grand Avenue, Suite 2100
                                                        6 Los Angeles, California 90071
                                                          Telephone: (213) 457-1800
                                                        7 Facsimile: (213) 457-1850
                                                        8 Attorneys for Defendants
                                                          HARLEY-DAVIDSON, INC., HARLEY-DAVIDSON MOTOR
                                                        9 COMPANY, INC. and HARLEY-DAVIDSON MOTOR COMPANY
                                                          OPERATIONS, INC.
                                                       10
                                                       11                        UNITED STATES DISTRICT COURT
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                       13
                              SUITE 2100




                                                       14 MATTHEW D. GREENE, an                      Case No. 5:19-cv-01647 RGK (KKx)
                                                          individual, on behalf of himself, the
                                                       15 proposed class(es), all others similarly   HARLEY-DAVIDSON MOTOR
                                                          situated, and on behalf of the general     COMPANY OPERATIONS, INC.’S
                                                       16 public                                     OPPOSITION TO PLAINTIFF’S
                                                                                                     MOTION TO REMAND
                                                       17               Plaintiff,
                                                       18        v.                                  Date:     October 28, 2019
                                                                                                     Time:     9:00 a.m.
                                                       19 HARLEY-DAVIDSON, INC., a                   Location: Courtroom 850
                                                          Wisconsin corporation; HARLEY-
                                                       20 DAVIDSON MOTOR COMPANY,                    Complaint Filed: June 11, 2019
                                                          INC., a Wisconsin corporation;
                                                       21 HARLEY-DAVIDSON MOTOR
                                                          COMPANY OPERATIONS, INC., a
                                                       22 Wisconsin corporation; and DOES 1
                                                          through 10, inclusive,
                                                       23
                                                                       Defendants.
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                            a
                                                                           HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 2 of 20 Page ID #:699




                                                        1                                           TABLE OF CONTENTS
                                                                                                                                                                              Page
                                                        2
                                                        3 I.        INTRODUCTION ............................................................................................. 7
                                                        4 II.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND ............... 7
                                                        5           A.       Plaintiff’s Claims in This Action ............................................................ 7
                                                        6           B.       The Parallel Gomez Action ..................................................................... 8
                                                        7 III.      PLAINTIFF’S MOTION FOR REMAND MUST BE DENIED
                                                                    BECAUSE HARLEY-DAVIDSON HAS MET ITS BURDEN TO
                                                        8           ESTABLISH ORIGINAL JURISDICTION UNDER CAFA ........................ 10
                                                        9 IV.       THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET ............... 11
                                                       10           A.       Undisputed Damages of $2,166,666 ..................................................... 12
                                                       11           B.       Attorneys’ Fees of At Least $1,083,333 ............................................... 12
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12           C.       Punitive Damages Of At Least $2,166,666 .......................................... 16
                                                       13           D.       Injunctive Relief .................................................................................... 18
                              SUITE 2100




                                                       14 V.        SUMMARY OF AMOUNT IN CONTROVERSY ........................................ 18
                                                       15 VI.       PLAINTIFF’S FAILURE TO MEET AND CONFER PURSUANT TO
                                                                    LOCAL RULE 7-3 .......................................................................................... 19
                                                       16
                                                            VII. CONCLUSION ............................................................................................... 20
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                                       2
                                                                                  HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 3 of 20 Page ID #:700




                                                        1                                           TABLE OF AUTHORITIES
                                                        2
                                                                                                                                                                               Page(s)
                                                        3
                                                            Federal Cases
                                                        4
                                                        5 Alcatel Lucent USA v. Dugdale Communications,
                                                             No. CV 09-2140 PSG, 2009 WL 3346784 (C.D. Cal. Oct. 13, 2009) ................. 20
                                                        6
                                                          Bayol v. Zipcar, Inc.,
                                                        7    No. 14-CV-02483-THE, 2015 WL 4931756 (N.D. Cal. Aug. 19,
                                                        8    2015) ..................................................................................................................... 17
                                                        9 Brady v. Mercedes-Benz USA, Inc.,
                                                       10    243 F.Supp.2d 1004 (N.D. Cal. 2002).................................................................. 13

                                                       11 Cohn v. Petsmart, Inc.,
                     LOS ANGELES, CALIFORNIA 90071




                                                             281 F.3d 837 (9th Cir. 2002) ................................................................................ 11
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12
                                                       13 Cortez v. United Nat. Foods, Inc.,
                              SUITE 2100




                                                             2019 WL 955001 (N.D. Cal. Feb. 27, 2019) ........................................................ 13
                                                       14
                                                          Dart Cherokee Basin Operating Co., LLC v. Owens,
                                                       15
                                                             135 S. Ct. 547 (2014)...................................................................................... 10, 11
                                                       16
                                                          Deutsche Int’l 1 v. E1 Trade Int’l,
                                                       17    No. CV 03-1663 GPS, 2006 WL 6106246 (C.D. Cal. Jan. 4, 2006) ................... 20
                                                       18
                                                          Fischel v. Equitable Life Assurance Soc’y of U.S.,
                                                       19    307 F.3d 997 (9th Cir. 2002) ................................................................................ 14
                                                       20 Fritsch v. Swift Transp. Co. of Ariz., LLC,
                                                       21    899 F.3d 785, 2018 U.S. App. LEXIS 22036 ................................................ 13, 14
                                                       22 Gallegos v. EC USA Holdings Inc.,
                                                             2016 U.S. Dist. LEXIS 140864 (C.D. Cal. Oct. 7, 2016) .................................... 15
                                                       23
                                                       24 Galt G/S v. JSS Scandinavia,
                                                             142 F.3d 1150 (9th Cir. 1998) .............................................................................. 13
                                                       25
                                                          Gibson v. Chrysler Corp.,
                                                       26
                                                             261 F.3d 927 (9th Cir. 2001) ................................................................................ 16
                                                       27
                                                       28

                                                                                                                          3
                                                                                     HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 4 of 20 Page ID #:701




                                                        1 Gonzales v. Valenzuela,
                                                             CV No. 00-9892 ABC, 2002 WL 34700599 (C.D. Cal. Oct. 7, 2002) ................ 20
                                                        2
                                                        3 Gutierrez v. Stericycle, Inc.,
                                                             2017 WL 599412 (C.D. Cal. Feb. 14, 2017) ........................................................ 16
                                                        4
                                                          Hernandez v. Towne Park, Ltd.,
                                                        5
                                                             2012 WL 2373372 (C.D. Cal., June 22, 2012)..................................................... 16
                                                        6
                                                          Ibarra v. Manheim Invs., Inc.,
                                                        7    775 F.3d 1193 (9th Cir. 2014) .............................................................................. 11
                                                        8
                                                          Jasso v. Money Mart Exp., Inc.,
                                                        9    2012 U.S. Dist. LEXIS 27215 (N.D. Cal. Mar. 1, 2012) ..................................... 15
                                                       10 Kroske v. U.S. Bank Corp.,
                                                       11   432 F.3d 976 (9th Cir. 2005) ................................................................................ 13
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 LaCross v. Knight Transp., Inc.
                                                       13   775 F.3d 1200 (9th Cir. 2015) .............................................................................. 11
                              SUITE 2100




                                                       14 Lara v. Trimac Transp. Services (Western) Inc.,
                                                             2010 WL 3119366 (C.D. Cal. August 6, 2010) ................................................... 16
                                                       15
                                                       16 Lowdermilk v. U.S. Bank Nat’l Ass’n,
                                                             479 F. 3d 994 (9th Cir. 2007) ............................................................................... 13
                                                       17
                                                          Lucus v. Michael Kors (USA), Inc.,
                                                       18    2018 WL 2146403 (C.D. Cal. May 9, 2018)........................................................ 13
                                                       19
                                                          Mora v. Harley-Davidson Credit Corp.,
                                                       20    No. 08-cv-01453, 2009 WL 464465 (E.D. Cal. Feb. 24, 2009) ........................... 18
                                                       21 Pagel v. Dairy Farmers of Am. Inc.,
                                                       22   2013 WL 12166177 (C.D. Cal. July 9, 2013) ...................................................... 16
                                                       23 Rwomwijhu v. SMX, LLC,
                                                       24   2017 U.S. Dist. LEXIS 31553 (C.D. Cal. Mar. 3, 2017) ..................................... 15

                                                       25 Salcido v. Evolution Fresh, Inc.,
                                                             2016 U.S. Dist. LEXIS 1375 (C.D. Cal. Jan. 6, 2016)......................................... 15
                                                       26
                                                       27 Sanchez v. Russell Sigler, Inc.,
                                                             2015 U.S. Dist. LEXIS 55667 (C.D. Cal. Apr. 28, 2015) .................................... 15
                                                       28

                                                                                                                    4
                                                                                  HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 5 of 20 Page ID #:702




                                                        1 Simmons v. PCR Tech.,
                                                             209 F. Supp. 2d 1029, 2002 U.S. Dist. LEXIS 12094 ......................................... 17
                                                        2
                                                        3 Standard Fire Ins. Co. v. Knowles,
                                                             133 S. Ct. 1345 (2013).......................................................................................... 13
                                                        4
                                                          Valdovinos v. County of Los Angeles,
                                                        5
                                                             No. CV 06-7580 JVS, 2008 WL 2872648 (C.D. Cal. Jul. 23, 2008)................... 20
                                                        6
                                                          Zhao v. RelayRides, Inc.,
                                                        7    2017 U.S. Dist. LEXIS 204415 ............................................................................ 17
                                                        8
                                                          State Cases
                                                        9
                                                          Medrazo v. Honda of North Hollywood
                                                       10    (2012) 205 Cal.App.4th 1 ..................................................................................... 15
                                                       11
                                                          Federal Statutes
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12
                                                          28 U.S.C. §1332(d) .................................................................................................... 10
                                                       13
                              SUITE 2100




                                                       14 28 U.S.C. §1332(d)(2) ............................................................................................... 10
                                                       15 28 U.S.C. §1332(d)(5) ............................................................................................... 10
                                                       16 Class Action Fairness Act (“CAFA”) ................................................................. passim
                                                       17 Unfair Competition Law .............................................................................................. 9
                                                       18
                                                          State Statutes
                                                       19
                                                          Bus. & Prof. Code § 17200.......................................................................................... 8
                                                       20
                                                       21 Bus. & Prof. Code § 17500.......................................................................................... 8
                                                       22 California Consumer Legal Remedies Act (“CLRA”) .............................. 8, 16, 17, 18
                                                       23 Civil Code § 1572 ........................................................................................................ 8
                                                       24 Civil Code § 1709 ........................................................................................................ 8
                                                       25
                                                          Civil Code § 1710 ........................................................................................................ 8
                                                       26
                                                          Civil Code §§1770 ....................................................................................................... 8
                                                       27
                                                       28

                                                                                                                        5
                                                                                    HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 6 of 20 Page ID #:703




                                                        1 Rules
                                                        2 Local Rule 7-3 ..................................................................................................... 19, 20
                                                        3
                                                        4
                                                        5
                                                        6
                                                        7
                                                        8
                                                        9
                                                       10
                                                       11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12
                                                       13
                              SUITE 2100




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                                       6
                                                                                   HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 7 of 20 Page ID #:704




                                                        1 I.      INTRODUCTION
                                                        2         Plaintiff alleges that Harley-Davidson Motor Company Operations, Inc.
                                                        3 (“HDMCOI”) and the other Harley-Davidson defendants deceptively stated on
                                                        4 motorcycle hang tags attached to new, assembled motorcycles that the retail prices
                                                        5 for those motorcycles did not include freight and dealer preparation/setup fees.
                                                        6 Plaintiff’s Motion to Remand to state court argues implausibly (contrary to his
                                                        7 allegations in the Complaint, his exorbitant request for attorneys’ fees in connection
                                                        8 with a discovery motion filed in the parallel Gomez matter, his requests for
                                                        9 attorneys’ fees in other class action matters for which he served as class counsel,
                                                       10 and distributions in analogous matters) that his claims for restitution, compensatory
                                                       11 damages, punitive damages, and attorneys’ fees put less than $5 million “in
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 controversy” for purposes of the Class Action Fairness Act (“CAFA”). The motion
                                                       13 avoids actually denying that Plaintiff and his putative class will almost certainly
                              SUITE 2100




                                                       14 seek more than $5 million in recovery. While HDMCOI contends that Plaintiff and
                                                       15 the putative class will fail to prove that they are entitled to any recovery, what
                                                       16 Plaintiff can prove is not the relevant question. Rather, for purposes of CAFA
                                                       17 removal, this Court must determine what amount Plaintiff’s Complaint puts in
                                                       18 controversy. When measured, as it must be, by what the putative class could win if
                                                       19 they were able to prove every one of their meritless claims, this case puts more than
                                                       20 $5 million at issue. Thus, CAFA’s jurisdictional minimum is satisfied, HDMCOI’s
                                                       21 removal to this Court was appropriate, and the Motion to Remand should be denied.
                                                       22 II.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
                                                       23         A.    Plaintiff’s Claims in This Action
                                                       24         On June 11, 2019, Plaintiff Matthew D. Greene filed a putative class action
                                                       25 against multiple Harley-Davidson defendants in the Superior Court for the State of
                                                       26 California, County of Riverside, captioned Greene v. Harley-Davidson, Inc. et al.,
                                                       27 Case No. RIC 1903312 (the “Superior Court Action”). Plaintiff seeks to represent a
                                                       28 class of persons who purchased motorcycles exclusively from the Riverside Harley-

                                                                                                      7
                                                                            HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 8 of 20 Page ID #:705




                                                        1 Davidson dealership during the period of June 11, 2015 through August 22, 2017.
                                                        2 Plaintiff asserts causes of action and seeks damages for False Advertising (Business
                                                        3 & Professions Code §§17500, et seq.); Violations of the Consumer Legal Remedies
                                                        4 Act (Civil Code §§1770, et seq.); Breach of Express Warranty; Negligent
                                                        5 Misrepresentation (Civil Code §§ 1572, 1709, and 1710); Quasi-Contract; Aiding
                                                        6 and Abetting; and Unfair Competition (Business & Professions Code §§17200, et
                                                        7 seq.).
                                                        8          On August 29, 2019, HDMCOI removed the Superior Court Action to this
                                                        9 Court. On September 27, 2019, without meeting and conferring about the substance
                                                       10 of his motion with counsel for HDMCOI as required by this Court’s local rules,
                                                       11 Plaintiff filed this Motion to Remand. On September 30, 2019, this Court entered an
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 order striking Plaintiff’s Motion to Remand for failure to comply with the Local
                                                       13 Rules, General Order and/or the Court’s Case Management Order. On the same day,
                              SUITE 2100




                                                       14 Plaintiff’s counsel informed counsel for HDMCOI that he planned to file an
                                                       15 Amended Motion to remand promptly and inquired about meeting and conferring
                                                       16 while “assum[ing]…a meet and confer would be futile.” Counsel for HDMCOI
                                                       17 advised Plaintiff’s counsel that Plaintiff’s counsel was not in compliance with the
                                                       18 local rules, that he was unavailable that day to meet and confer, and proposed a
                                                       19 telephone call for the following day. Plaintiff’s counsel ignored counsel for
                                                       20 HDMCOI’s offer to meet and confer and instead filed his Amended Motion to
                                                       21 Remand. Declaration of Ashley R. Fickel, ¶ 4, Exh. 1.
                                                       22          B.    The Parallel Gomez Action
                                                       23          Almost four years prior to filing the Complaint in this action, on December
                                                       24 30, 2015, Plaintiff Isaiah Gomez filed a Complaint in the Superior Court for the
                                                       25 State of California, County of San Diego, captioned Gomez v. Mycles Cycles, Inc.
                                                       26 dba San Diego Harley Davidson et al., Case No. 37-2015-00043311-CU-BT-CTL.
                                                       27 On January 28, 2016, Plaintiff Gomez filed a First Amended Complaint, and on
                                                       28 February 24, 2017, Plaintiff Gomez filed a Second Amended Complaint seeking

                                                                                                      8
                                                                            HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 9 of 20 Page ID #:706




                                                        1 class action status. The thrust of the Plaintiff’s claims in the Gomez case is the same
                                                        2 as the claims in this case: that Harley-Davidson, in its advertisements and hang tags,
                                                        3 intentionally concealed material information from the manufacturer’s suggested
                                                        4 retail price (“MSRP”) to mislead consumers.
                                                        5         On August 10, 2018, the California Superior Court entered an order certifying
                                                        6 only the Unfair Competition Law and False Advertising law portions of the Gomez
                                                        7 action as a class action, and specifically only with regard to Plaintiff’s hang tag
                                                        8 claims.
                                                        9         On June 6, 2019, Plaintiff Gomez filed a Motion to Compel Further
                                                       10 Responses to just seven interrogatories. In connection with this Motion to Compel,
                                                       11 Plaintiff’s counsel, Mr. Hyslop, sought the recovery of $45,235, representing 69.5
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 hours of time at the hourly rate of $650/hour. Request for Judicial Notice, ¶1 , Exh.
                                                       13 1.
                              SUITE 2100




                                                       14         On April 2, 2019, Harley-Davidson filed a Motion for Decertification. On
                                                       15 June 21, 2019, the California Superior Court granted Harley-Davidson’s Motion for
                                                       16 Decertification but ordered further briefing as to a potential subclass (consisting of
                                                       17 only those members who purchased a motorcycle from San Diego Harley-Davidson
                                                       18 (“SDHD”) during the approximately two years (2014-2016) when Plaintiff Gomez
                                                       19 argues that SDHD was exclusively using Basic hang tags.”). On August 16, 2019,
                                                       20 the California Superior Court entered an order certifying the subclass as against the
                                                       21 Harley-Davidson defendants.
                                                       22         On August 19, 2019, Plaintiff Isaiah Gomez filed a Notice of Appeal of the
                                                       23 California Superior Court’s June 21, 2019 Order. On September 5, 2019, the parties
                                                       24 in the Gomez case entered into a Stipulation Staying the Entire Case during the
                                                       25 pendency of plaintiff’s appeal so that the parties would not be at risk of trying the
                                                       26 case twice, depending on the Court of Appeal’s ultimate ruling. The stay was
                                                       27 granted on the same day.
                                                       28         Plaintiff here admits that unless he chooses to exclude himself from the

                                                                                                      9
                                                                            HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 10 of 20 Page ID #:707




                                                      1 portion of the Gomez action that had been certified (and is now being appealed as
                                                      2 described below), he is and will be a member of the class in the Gomez matter.
                                                      3 Complaint, ¶32. As such, the putative class in this case may be subsumed by the
                                                      4 class in Gomez if it is ultimately certified, which highlights the similarity of the
                                                      5 matters and the relevance of any attorneys’ fees demands made in the Gomez matter
                                                      6 for purposes of calculating the amount in controversy here.
                                                      7 III.    PLAINTIFF’S MOTION FOR REMAND MUST BE DENIED
                                                      8         BECAUSE HARLEY-DAVIDSON HAS MET ITS BURDEN TO
                                                      9         ESTABLISH ORIGINAL JURISDICTION UNDER CAFA
                                                     10         The Court possesses original jurisdiction over this action under CAFA, 28
                                                     11 U.S.C. §1332(d), which grants district courts original jurisdiction over class actions
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 (1) involving a plaintiff class of 100 or more members; (2) where any member of the
                                                     13 proposed class is a citizen of a state different from any defendant; and (3) the
                              SUITE 2100




                                                     14 amount in controversy exceeds $5,000,000 in the aggregate, exclusive of interest
                                                     15 and costs. See 28 U.S.C. §1332(d)(2) and (5); see also Dart Cherokee Basin
                                                     16 Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014) (explaining that
                                                     17 “CAFA’s provisions should be read broadly” (internal quotation marks omitted)).1
                                                     18 Plaintiff does not dispute that the subject plaintiff class consists of 100 or more
                                                     19 members or that any member of the proposed class is a citizen of a state different
                                                     20 from any defendant. Plaintiff’s only argument in support of his motion to remand is
                                                     21 that the amount in controversy does not exceed $5 million.
                                                     22
                                                     23   1
                                                            HDMCOI does not agree that Plaintiff or the putative class members he seeks to
                                                     24   represent will be entitled to any of the relief he seeks and reserves all of its rights in
                                                          that regard. Still, for CAFA removal purposes, Plaintiff’s claims “put in
                                                     25
                                                          controversy” at least $5 million. Likewise, HDMCOI does not agree that Plaintiff’s
                                                     26   claims are appropriate for class certification and will make all appropriate
                                                     27   arguments in that regard at a future time if necessary. Still, pursuant to CAFA, the
                                                          putative class members’ claims are aggregated to determine whether the amount in
                                                     28   controversy requirement is met.

                                                                                                      10
                                                                           HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 11 of 20 Page ID #:708




                                                      1 IV.    THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
                                                      2        In making its assertion about the amount in controversy, a defendant can rely
                                                      3 on a chain of reasoning that includes assumptions, so long as the chain of reasoning
                                                      4 and its underlying assumptions are reasonable. Ibarra v. Manheim Invs., Inc., 775
                                                      5 F.3d 1193, 1199 (9th Cir. 2014). A motion to remand should be denied where, as
                                                      6 here, the defendant calculates the amount in controversy by relying on the clear
                                                      7 allegations of the complaint regarding potential liability and sets forth calculations
                                                      8 supported by real evidence. See LaCross v. Knight Transp., Inc. 775 F.3d 1200,
                                                      9 1202-03 (9th Cir. 2015).
                                                     10        According to the United States Supreme Court in Dart Cherokee Basin
                                                     11 Operation Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014), “[w]hen a defendant’s
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 assertion of the amount in controversy is challenged…both sides submit proof and
                                                     13 the court decides, by a preponderance of the evidence, whether the amount-in-
                              SUITE 2100




                                                     14 controversy has been satisfied.” (emphasis added). Similarly in Ibarra, the Court
                                                     15 held that “when the defendant’s assertion of the amount in controversy is challenged
                                                     16 by plaintiffs in a motion to remand, the Supreme Court has said that both sides
                                                     17 submit proof and the court then decides where the preponderance lies.” Ibarra
                                                     18 supra, 775 F.3d at 1195. In further support of its amount in controversy calculation
                                                     19 set forth in its Notice of Removal, HDMCOI submits herewith evidence of: (1)
                                                     20 attorneys’ fees requests and awards in class action cases involving Plaintiff’s
                                                     21 counsel; (2) distributions agreed to in an analogous case; and (3) jury verdicts
                                                     22 including punitive damages in cases alleging similar causes of action.2 Request for
                                                     23 Judicial Notice, ¶¶ 1-7, Exhs. 1-7.
                                                     24
                                                          2
                                                     25   Courts have held that it is proper to consider evidence submitted along with an
                                                        opposition to a motion for remand. See e.g., Cohn v. Petsmart, Inc., 281 F.3d 837,
                                                     26 840 n. 1 (9th Cir. 2002) (stating that a court may consider supplemental evidence
                                                     27 later proffered by the removing defendant, which was not originally included in the
                                                        removal notice).
                                                     28

                                                                                                   11
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 12 of 20 Page ID #:709




                                                      1        Plaintiff has failed to put forth any evidence on remand to show that the
                                                      2 amount put in controversy by his Complaint is less than $5 million, and instead only
                                                      3 relies on faulty calculations and misinterpretations of the governing law.
                                                      4        A.      Undisputed Damages of $2,166,666
                                                      5        Harley-Davidson’s Notice of Removal, relying on the plain allegations of
                                                      6 Plaintiff’s Complaint, establishes that Plaintiff’s claimed damages amount to at least
                                                      7 $2,166,666. Specifically, Plaintiff seeks to represent a nationwide class of Harley-
                                                      8 Davidson motorcycle consumers who purchased or leased new, assembled
                                                      9 motorcycles from the Riverside Harley-Davidson dealership during the putative
                                                     10 class period – June 11, 2015 through August 22, 2017. (Complaint, ¶38). Plaintiff
                                                     11 alleges that the number of class members is likely “thousands of members.”
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 (Complaint, ¶37). Plaintiff seeks to recover the full combined charge (or surcharge)
                                                     13 for freight and prep (or freight/handling), which for his purchase, was $1,399
                              SUITE 2100




                                                     14 (Complaint, ¶20). Plaintiff specifically claims damages “in an amount not less than
                                                     15 $1,000,000 for each year beginning June 11, 2015 and continuing to August 23,
                                                     16 2017.” Complaint at 24-25 (Prayer). Therefore, based on Plaintiff’s specific
                                                     17 allegations contained in the Prayer of the Complaint, for the two year and two
                                                     18 month alleged class period, Plaintiff’s claimed damages amount to at least
                                                     19 $2,166,666.
                                                     20        Plaintiff’s Motion to Remand does not dispute Harley-Davidson’s
                                                     21 calculations of Plaintiff’s claimed damages. Therefore, Harley-Davidson has
                                                     22 proven, by a preponderance of the evidence, that at there is at least $2,166,666 in
                                                     23 controversy.
                                                     24        B.      Attorneys’ Fees of At Least $1,083,333
                                                     25        As set forth in HDMCOI’s Notice of Removal, and as Plaintiff acknowledges
                                                     26 in his Motion to Remand, he seeks to recover his attorneys’ fees, which contribute to
                                                     27 the alleged amount in controversy. See Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.
                                                     28 3d 994, 1000 (9th Cir. 2007) (including attorneys’ fees in calculating amount in

                                                                                                  12
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 13 of 20 Page ID #:710




                                                      1 controversy) overruled on other grounds by Standard Fire Ins. Co. v. Knowles, 133
                                                      2 S. Ct. 1345 (2013); Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005)
                                                      3 (including attorneys’ fees in amount in controversy); Galt G/S v. JSS Scandinavia,
                                                      4 142 F.3d 1150, 1155-56 (9th Cir. 1998) (including attorneys’ fees in calculating the
                                                      5 amount in controversy requirement for traditional diversity jurisdiction). “Where the
                                                      6 law entitles the prevailing plaintiff to recover reasonable attorneys fees, a reasonable
                                                      7 estimate of fees likely to be incurred to resolution is part of the benefit permissibly
                                                      8 sought by the plaintiff and thus contributes to the amount in controversy.” Brady v.
                                                      9 Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004, 1010-11 (N.D. Cal. 2002). As
                                                     10 Plaintiff concedes, the Ninth Circuit recently held that “a court must include future
                                                     11 attorneys’ fees recoverable by statute or contract when assessing whether the
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 amount-in-controversy requirement is met.” Fritsch v. Swift Transp. Co. of Ariz.,
                                                     13 LLC, 899 F.3d 785, 2018 U.S. App. LEXIS 22036. District Courts within the Ninth
                              SUITE 2100




                                                     14 Circuit agree. Cortez v. United Nat. Foods, Inc., 2019 WL 955001, at *7 (N.D. Cal.
                                                     15 Feb. 27, 2019) (finding that the Defendants have sufficiently demonstrated the
                                                     16 amount in controversy over $5,000,000.); Lucus v. Michael Kors (USA), Inc., 2018
                                                     17 WL 2146403 (C.D. Cal. May 9, 2018) (holding that “unaccrued post-removal
                                                     18 attorneys’ fees can be factored into the amount in controversy” for CAFA
                                                     19 jurisdiction).
                                                     20         However, without any legal support, Plaintiff argues that HDMCOI uses the
                                                     21 wrong methodology in calculating the amount of attorneys’ fees at issue; the
                                                     22 percentage-of-recovery or common fund approach as opposed to the loadstar
                                                     23 approach. First, Plaintiff’s argument is belied by his own request for an award of
                                                     24 attorneys’ fees in the amount of 35 percent of the common fund in connection with a
                                                     25 Motion for Final Approval of Proposed Class Action Settlement filed in the Superior
                                                     26 Court for the State of California, County of Riverside, in the case entitled Baker v.
                                                     27 Temecula Motorsports, Inc., Case Number MCC1500556. See Request for Judicial
                                                     28 Notice ¶ 2, Exh. 2. Second, contrary to Plaintiff’s argument, the Court has discretion

                                                                                                   13
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 14 of 20 Page ID #:711




                                                      1 to award attorneys’ fees in a class action by applying either the percentage of fund
                                                      2 method or the lodestar method, and therefore calculation of the amount of future
                                                      3 attorneys’ fees at issue is appropriate under either method. See Fischel v. Equitable
                                                      4 Life Assurance Soc’y of U.S., 307 F.3d 997, 1006 (9th Cir. 2002).
                                                      5         Plaintiff also argues that the Court’s decision in Fritsch precludes Harley-
                                                      6 Davidson from using 25 percent of the aggregate amount in controversy as a
                                                      7 “benchmark” for attorneys’ fees awards under the “percentage of fund” calculation.
                                                      8 Plaintiff’s argument is misplaced. In Fritsch, the Ninth Circuit merely rejected the
                                                      9 argument that as a matter of law and as a per se rule, 25 % of all other alleged
                                                     10 recovery should be used in the amount in controversy calculation. Specifically, the
                                                     11 Court in Fritsch found that the defendant must prove the amount of attorneys’ fees
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 at stake by a preponderance of the evidence, and the court cannot relieve the
                                                     13 defendant of its evidentiary burden by adopting a per se rule for one element of the
                              SUITE 2100




                                                     14 amount at stake in the underlying litigation. Fritsch, supra, 899 F.3d at 796.
                                                     15         Here, HDMCOI does not ask the Court to apply the 25% benchmark as a
                                                     16 matter of law, but rather uses it as a starting point in its attorneys’ fees calculations.
                                                     17 HDMCOI also introduces evidence of: (1) Plaintiff’s counsel’s request for
                                                     18 attorneys’ fees in the amount of $45,235 in connection with a motion to compel
                                                     19 further responses to just seven interrogatories in the parallel Gomez matter; and (2)
                                                     20 Plaintiff’s counsel’s requests for attorneys’ fees in the amount of 35% of the
                                                     21 common fund in other class action matters for which he acted as class counsel. All
                                                     22 of this evidence combined supports HDMCOI’s reasonable conclusion that
                                                     23 throughout the life of this litigation attorneys’ fees will amount to at least 25% of
                                                     24 the aggregate amount in controversy; or $1,083,333. Request for Judicial Notice, ¶¶
                                                     25 1-2, Exhs. 1-2.
                                                     26         Plaintiff also argues that in using the 25% “benchmark” HDMCOI should
                                                     27 deduct the amount of attorneys’ fees calculated from the overall estimate of
                                                     28 recovery sought. While this may be how the calculation works when assessing the

                                                                                                     14
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 15 of 20 Page ID #:712




                                                      1 ultimate payment to class members and class counsel at the resolution of a case,
                                                      2 Courts routinely assess a 25% multiplier for attorneys’ fees that is added to the
                                                      3 remaining amount in controversy for purposes of CAFA removal. See Jasso v.
                                                      4 Money Mart Exp., Inc., 2012 U.S. Dist. LEXIS 27215 (N.D. Cal. Mar. 1, 2012)
                                                      5 (“[T]he Court notes that it is well established that the Ninth Circuit "has established
                                                      6 25% of the common fund as a benchmark award for attorney fees.”); Rwomwijhu v.
                                                      7 SMX, LLC, 2017 U.S. Dist. LEXIS 31553, at *17-18 (C.D. Cal. Mar. 3, 2017)
                                                      8 (“Since Defendant has established by the preponderance of the evidence an amount
                                                      9 in controversy of at least $3,078,778…the Court includes an additional $769,694.50
                                                     10 (25% of $4,078,778) for attorneys’ fees.”); see also Sanchez v. Russell Sigler, Inc.,
                                                     11 2015 U.S. Dist. LEXIS 55667, at *21 (C.D. Cal. Apr. 28, 2015) (holding attorneys’
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 fees may be included in determining the amount in controversy for CAFA
                                                     13 purposes); Gallegos v. EC USA Holdings Inc., 2016 U.S. Dist. LEXIS 140864, at
                              SUITE 2100




                                                     14 *28 (C.D. Cal. Oct. 7, 2016) (allowing 25% of attorneys’ fees to be included in the
                                                     15 amount in controversy under CAFA); Salcido v. Evolution Fresh, Inc., 2016 U.S.
                                                     16 Dist. LEXIS 1375, at *23 (C.D. Cal. Jan. 6, 2016) (“The Court finds, consistent with
                                                     17 its previous rulings on the issue, that a 25 percent [attorneys’ fees] multiplier is
                                                     18 appropriate.”).
                                                     19         Finally, in Medrazo v. Honda of North Hollywood (2012) 205 Cal.App.4th 1,
                                                     20 13, which has facts analogous to this case, and in which the Plaintiff also claimed
                                                     21 that the defendant had failed to use compliant motorcycle price hang tags,
                                                     22 Defendant Honda of North Hollywood agreed to fund a class judgment of
                                                     23 $5,478,935.82 (comprised of $2,590,813.82 in restitution to the class, $2,800,000 in
                                                     24 attorneys’ fees and $68,122 in costs to plaintiff’s counsel, and a $20,000 in a service
                                                     25 enhancement award to Plaintiff). The settlement amount in the Medrazo case,
                                                     26 including the $2,800,000 in attorneys’ fees recovered, is instructive here. Request
                                                     27 for Judicial Notice, ¶ 3, Exh. 3.
                                                     28

                                                                                                    15
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 16 of 20 Page ID #:713




                                                      1         C.    Punitive Damages Of At Least $2,166,666
                                                      2         Potential punitive damages are properly included in the amount in
                                                      3 controversy. Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (“It is well
                                                      4 established that punitive damages are part of the amount in controversy in a civil
                                                      5 action.”).
                                                      6         While Plaintiff acknowledges in his Motion to Remand that punitive damages
                                                      7 are only available for his causes of action for violations of the California Consumer
                                                      8 Legal Remedies Act (“CLRA”) and for fraud and deceit, and that the applicable
                                                      9 statutes of limitations have run on these claims, Plaintiff’s acknowledgments are
                                                     10 irrelevant for purposes of the amount in controversy calculation. Statutes of
                                                     11 limitation and other affirmative defenses do not apply in measuring amounts in
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 controversy. See Gutierrez v. Stericycle, Inc., 2017 WL 599412, at *15 (C.D. Cal.
                                                     13 Feb. 14, 2017) (affirmative defenses not considered in calculating the amount in
                              SUITE 2100




                                                     14 controversy); Hernandez v. Towne Park, Ltd., 2012 WL 2373372, at *10 (C.D. Cal.,
                                                     15 June 22, 2012) (“the fact that [defendant] may assert a limitations defense does not
                                                     16 limit the relief sought in the complaint”); Lara v. Trimac Transp. Services (Western)
                                                     17 Inc., 2010 WL 3119366, at *3 (C.D. Cal. August 6, 2010) (“affirmative defenses
                                                     18 …may not be invoked to demonstrate that the amount in controversy is actually less
                                                     19 than the jurisdictional limits.”); Pagel v. Dairy Farmers of Am. Inc., 2013 WL
                                                     20 12166177, at *6 (C.D. Cal. July 9, 2013) (the Ninth Circuit has admonished against
                                                     21 preliminary adjudication of affirmative defenses and defenses should not pose a
                                                     22 barrier to jurisdiction).
                                                     23         In calculating the punitive damages for purposes of the amount in
                                                     24 controversy, the Court may look to jury verdicts in other cases, even when the facts
                                                     25 of those cases are not analogous. In addition, several Courts have issued decisions
                                                     26 supporting the use of a 1:1 multiplier as alleged in HDMCOI’s Notice of Removal.
                                                     27 This justifies HDMCOI’s conservative estimate of $2,166,666 of punitive damages
                                                     28 placed at issue. Even where the defendant has not pointed to analogous jury verdicts

                                                                                                  16
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 17 of 20 Page ID #:714




                                                      1 to quantify potential punitive damages for the amount in controversy inquiry, courts
                                                      2 have used a “conservative” ratio of 1:1 between punitive and economic damages to
                                                      3 estimate the amount in controversy.). Bayol v. Zipcar, Inc., No. 14-CV-02483-THE,
                                                      4 2015 WL 4931756, at *9 (N.D. Cal. Aug. 19, 2015) (holding that plaintiff’s “claim
                                                      5 for punitive damages doubles the amount in controversy” and calculating amount in
                                                      6 controversy with aggregated compensatory and punitive damages in a 1:1 ratio and
                                                      7 25% of compensatory damages as attorneys’ fees); see also Simmons v. PCR Tech.,
                                                      8 209 F. Supp. 2d 1029, 2002 U.S. Dist. LEXIS 12094 (“The fact that the cited cases
                                                      9 involve distinguishable facts is not dispositive. Notwithstanding these differences,
                                                     10 the jury verdicts in these cases amply demonstrate the potential for large punitive
                                                     11 damage awards in employment discrimination cases. Although the facts of the
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 instant action are far less egregious, defendant has met its burden of showing by a
                                                     13 preponderance of the evidence that the amount in controversy should include a
                              SUITE 2100




                                                     14 punitive damages award.”); see also Zhao v. RelayRides, Inc., 2017 U.S. Dist.
                                                     15 LEXIS 204415, at * 45 (“the ratio of 1:1 between punitive and economic damages
                                                     16 used by Defendants is reasonable as it is a ‘conservative’ ratio for purposes of
                                                     17 calculating the amount in controversy.”).
                                                     18        Turning to actual example jury verdicts, the analogous facts in this inquiry
                                                     19 need not be identical; indeed, factual distinctions between the action before the court
                                                     20 and the comparable jury verdicts are allowed because no comparison will ever be
                                                     21 perfect. See Simmons, 209 F. Supp. 2d at 1033 (although cited jury verdicts had
                                                     22 distinguishable facts, defendants met their burden under the preponderance of
                                                     23 evidence standard). Available jury verdicts awarding punitive damages in the CLRA
                                                     24 and fraud contexts make clear that more than $5 million is in controversy here. See
                                                     25 Request for Judicial Notice, Exh. 4 (Gutierrez v. Autowest, Inc.); Exh. 5 (Gutierrez
                                                     26 v. PCH Roulette, Inc.); Exh. 6 (Angel v. YFB Hemet, Inc.); Exh. 7 (International
                                                     27 Paper Co. v. Affiliate FM Insurance Co.). In Autowest, the defendant was ordered to
                                                     28 pay $18,426 for violations of the CLRA and $36,852 in punitive damages, or a ratio

                                                                                                    17
                                                                         HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 18 of 20 Page ID #:715




                                                      1 of 1:2. In PCH Roulette, Inc., the court awarded the plaintiff $1,724 in general
                                                      2 damages and a $20,000 punitive damages award in a CLRA action, or a ratio of
                                                      3 1:11. In Angel, the plaintiff alleged various causes of action, including the CLRA,
                                                      4 and the plaintiff received $4,203 in restitution and $42,000 in punitive damages, or a
                                                      5 ratio of 1:10. In International Paper Co., the plaintiff alleged various causes of
                                                      6 action including fraud, and the plaintiff received $25.02 million in damages and $68
                                                      7 million in punitive damages, or a ratio of almost 1:3.
                                                      8        Of course, HDMCOI does not believe that Plaintiff has stated a valid claim in
                                                      9 the Complaint, or that class certification would be appropriate, or that Plaintiff and
                                                     10 his putative class would be able to prove any entitlement to punitive damages. But
                                                     11 as shown above, it is likely that Plaintiff could attempt to seek damages of
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 $2,166,666 or more, and thus, either the conservative 1:1 punitive damages ratio or
                                                     13 the far higher ratios shown by the example verdicts, put the amount in controversy
                              SUITE 2100




                                                     14 far above the $5 million threshold.
                                                     15        D.     Injunctive Relief
                                                     16        Based on the plain allegations of the Complaint, and despite Plaintiff’s
                                                     17 attempts to dodge them in the Motion to Remand, Plaintiff likewise seeks injunctive
                                                     18 relief “enjoining [Harley-Davidson] from the unlawful acts alleged herein.”
                                                     19 Complaint at 25 (Prayer).
                                                     20        This cost of the requested injuncted relief, even if not specified, is properly
                                                     21 included in the amount in controversy calculation. See Mora v. Harley-Davidson
                                                     22 Credit Corp., No. 08-cv-01453, 2009 WL 464465, *5 (E.D. Cal. Feb. 24, 2009)
                                                     23 (denying motion to remand and including aggregate value of injunctive relief as part
                                                     24 of amount in controversy). Although it is difficult to quantify the cost of any
                                                     25 requested changes, combined with Plaintiff’s other claims for relief, it confirms the
                                                     26 amount in controversy requirement is satisfied.
                                                     27 V.     SUMMARY OF AMOUNT IN CONTROVERSY
                                                     28        In sum, Plaintiff’s Complaint puts at issue a minimum of $5,416,665 in

                                                                                                   18
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 19 of 20 Page ID #:716




                                                      1 controversy, which is comprised of damages, attorneys’ fees, and punitive damages.
                                                      2 HDMCOI’s assumptions are reasonable and conservative, and can amount to an
                                                      3 even higher number as demonstrated by the examples set forth above.
                                                      4
                                                      5   Portion of Amount       Dollar Amount
                                                      6   in Controversy
                                                      7   Damages                 $2,166,666
                                                      8                           (based on the undisputed damages cited in HDMCOI’s
                                                      9                           notice of removal)
                                                     10   Attorneys’ Fees         $1,083,333
                                                     11                           (based on 25% of the aggregate amount in controversy)
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12   Punitive Damages        $2,166,666
                                                     13                           (based on a conservative 1:1 ratio)
                              SUITE 2100




                                                     14   Total                   $5,416,665
                                                     15
                                                     16 VI.    PLAINTIFF’S FAILURE TO MEET AND CONFER PURSUANT TO

                                                     17        LOCAL RULE 7-3

                                                     18        Finally, counsel for Plaintiff failed to meet and confer with counsel for

                                                     19 HDMCOI prior to filing his Motion to Remand and his Amended Motion to
                                                     20 Remand pursuant to United States District Court, Central District of California
                                                     21 Local Rule 7-3, which in and of itself justifies denial of this Motion to Remand.
                                                     22 Declaration of Ashley R. Fickel, ¶ 4. Local Rule 7-3 requires the moving party to
                                                     23 contact opposing counsel to discuss the substance of the contemplated motion and
                                                     24 any potential resolution. The conference must take place at least seven days prior to
                                                     25 filing the motion, and the motion must include a certification that the parties met
                                                     26 and conferred. Failure to strictly comply with L.R. 7-3 can prove fatal as several
                                                     27 Central District judges have summarily denied motions on that basis. See Alcatel
                                                     28 Lucent USA v. Dugdale Communications, No. CV 09-2140 PSG (JCx), 2009 WL

                                                                                                   19
                                                                          HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
                                                 Case 5:19-cv-01647-RGK-KK Document 18 Filed 10/07/19 Page 20 of 20 Page ID #:717




                                                      1 3346784, *1-*2 (C.D. Cal. Oct. 13, 2009) (Gutierrez, D.J.) (denying motion to
                                                      2 dismiss for lack of service of process for failure to comply with L.R. 7-3);
                                                      3 Valdovinos v. County of Los Angeles, No. CV 06-7580 JVS (SHx), 2008 WL
                                                      4 2872648, *2 (C.D. Cal. Jul. 23, 2008); Gonzales v. Valenzuela, CV No. 00-9892
                                                      5 ABC (MANx), 2002 WL 34700599, *1 (C.D. Cal. Oct. 7, 2002) (Collins, D.J.)
                                                      6 (striking plaintiff’s motions in limine for failure to comply with L.R. 7-3); Deutsche
                                                      7 Int’l 1 v. E1 Trade Int’l, No. CV 03-1663 GPS (SSx), 2006 WL 6106246, *1 (C.D.
                                                      8 Cal. Jan. 4, 2006) (Schiavelli, D.J.) (denying motion for summary judgment without
                                                      9 prejudice due to failure to comply with L.R. 7-3).
                                                     10 VII. CONCLUSION
                                                     11        Plaintiff’s Complaint, HDMCOI’s reasonable assumptions based on the
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 allegations in the Complaint, and the additional evidence included herein, place in
                                                     13 controversy an amount beyond the $5 million required for jurisdiction pursuant to
                              SUITE 2100




                                                     14 CAFA. Therefore, Plaintiff’s motion to remand must be denied.
                                                     15
                                                     16 DATED: October 7, 2019               DYKEMA GOSSETT LLP
                                                     17
                                                     18
                                                                                             By: /s/ Abirami Gnanadesigan
                                                     19
                                                                                                 John M. Thomas
                                                     20                                          Paul L. Nystrom
                                                     21                                          Ashley R. Fickel
                                                                                                 Abirami Gnanadesigan
                                                     22                                          Attorneys for Defendants
                                                     23                                          HARLEY-DAVIDSON, INC., HARLEY-
                                                                                                 DAVIDSON MOTOR COMPANY, INC.
                                                     24                                          and HARLEY-DAVIDSON MOTOR
                                                     25                                          COMPANY OPERATIONS, INC.

                                                     26
                                                     27
                                                     28

                                                                                                  20
                                                                         HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
